Name: Commission Regulation (EEC) No 2158/93 of 28 July 1993 concerning the application of amendments to the International Convention for the Safety of Life at Sea, 1974, and to the International Convention for the Prevention of Pollution from ships, 1973, for the purpose of Council Regulation (EEC) No 613/91
 Type: Regulation
 Subject Matter: international affairs;  transport policy;  parliamentary proceedings;  deterioration of the environment;  international law
 Date Published: nan

 Avis juridique important|31993R2158Commission Regulation (EEC) No 2158/93 of 28 July 1993 concerning the application of amendments to the International Convention for the Safety of Life at Sea, 1974, and to the International Convention for the Prevention of Pollution from ships, 1973, for the purpose of Council Regulation (EEC) No 613/91 Official Journal L 194 , 03/08/1993 P. 0005 - 0006 Finnish special edition: Chapter 7 Volume 5 P. 0003 Swedish special edition: Chapter 7 Volume 5 P. 0003 COMMISSION REGULATION (EEC) No 2158/93 of 28 July 1993 concerning the application of amendments to the International Convention for the Safety of Life at Sea, 1974, and to the International Convention for the Prevention of Pollution from ships, 1973, for the purpose of Council Regulation (EEC) No 613/91THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 613/91 of 4 March 1991 on the transfer of ships from one register to another within the Community (1), and in particular Article 1 (2) (a) thereof, Whereas the applicability of the rules of the International Convention for the Safety of Life at Sea, 1974 (1974 Solas), and of the International Convention for the Prevention of Pollution from Ships, 1973, as amended by the 1978 Protocol (1973/78 Marpol), for the purpose of the transfer of ships is limited to those rules in force on the date of the adoption of Regulation (EEC) No 613/91, namely 4 March 1991; Whereas in the meantime, due to the need to upgrade the safety standard of ships, the 1974 Solas and its 1978 Protocol were amended on 9 and 10 November 1988, 11 April 1989 and 23 May 1990; whereas such amendments came into force internationally on 1 February 1992; Whereas in the meantime also, due to the need to upgrade the standards of prevention of pollution from ships, the 1973/78 Marpol was amended on 4 July 1991, which amendments came into force internationally on 4 April 1993; Whereas, in order to ensure the application of these upgraded maritime safety and pollution prevention standards within the Community with regard to the transfer of ships between registers of Member States, these amendments should be declared applicable for the purposes of Regulation (EEC) No 613/91; Whereas the measures provided for in this Regulation are in accordance with the opinion of 7 May 1993 of the Committee on Transfer of Ships, HAS ADOPTED THIS REGULATION: Article 1 The following amendments to the 1974 International Convention for the Safety of Life at Sea (1974 Solas) shall apply for the purpose of Council Regulation (EEC) No 613/91: 1. resolution 1 of the 'Conference of Contracting Governments to the International Convention for the Safety of Life at Sea 1974 on the Global Maritime Distress and Safety System', of 9 November 1988, amending Chapters I, II-1, III, IV, V, and the Appendix of the Annex to the 1974 Solas; 2. resolution 2 of the 'Conference of Contracting Governments to the International Convention for the Safety of Life at Sea 1974 on the Global Maritime Distress and Safety System', of 9 November 1988, adopting the records of equipment (Form E and R) to supplement the Solas Cargo Ship Safety Equipment Certificate and Cargo Ship Safety Radio Certificate as prescribed in the Annex to the 1974 Solas; 3. the resolution of the 'Conference of Parties to the Protocol of 1978 relating to the International Convention for the Life at Sea 1974 on the Global Maritime Distress and Safety System', of 10 November 1988, amending Chapter I and the Appendix thereto of the Annex to the Protocol of 1978 relating to the 1974 Solas; 4. resolution MSC 13 (57) of the 57th meeting of the Maritime Safety Committee of the International Maritime Organization, adopted on 11 April 1989, amending Chapters II-1, II-2, III, IV, V and VII of the Annex to the 1974 Solas; 5. resolution MSC 19 (58) of the 58th meeting of the Maritime Safety Committee of the International Maritime Organization, adopted on 23 May 1990, amending Chapter II-1 of the Annex to the 1974 Solas. Article 2 Resolution MEPC 47 (31) of the 31st meeting of the Marine Environment Protection Committee of the International Maritime Organization of 4 July 1991, amending Annex I to the International Convention for the Prevention of Pollution from Ships, 1973, as amended by the 1978 Protocol, shall apply for the purposes of Regulation (EEC) No 613/91. Article 3 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 July 1993. For the Commission Abel MATUTES Member of the Commission (1) OJ No L 68, 15. 3. 1991, p. 1.